Citation Nr: 0107683	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-17 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), on appeal from the initial 
grant of service connection.  

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right ear injury.  

3.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty from October 1940 to 
August 1945 and from May 1946 to December 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD and awarded a 30 percent evaluation, effective 
October 1, 1998.  The RO also denied service connection for 
injury to right ear, to include ringing in the ears.  
Thereafter, the current appeals ensued.  

In December 2000, the veteran presented testimony at a 
videoconference hearing before the undersigned Board member 
who was designated by the Chairman to conduct that hearing.  
38 U.S.C.A. § 7107(c) (West Supp. 2000).  A transcript of the 
hearing is of record.  

The veteran's current claim is not his first claim of 
entitlement to service connection for injury to the right 
ear.  The denial of entitlement to service connection for 
fracture of the eardrums was originally by rating decision of 
February 1946.  He was notified of the outcome of that 
decision by a letter dated the same month.  The denial was 
confirmed and continued in a rating decision of March 1949 
and he was notified of that decision in April 1949. No appeal 
was filed within one year of the date of receiving 
notification of either of the RO's decisions.  Thus, the 
February 1946 rating decision is final.  The issue has been 
rephrased to reflect that this is a claim to reopen a 
previously-denied claim.

The May 1999 rating decision found that an injury of the 
right ear, to include ringing of the ears was not well 
grounded.  Unfortunately, the August 2000 statement of the 
case (SOC) does not mention the applicable laws and 
regulations concerning petitions to reopen previously denied 
claims based on new and material evidence, nor does it 
analyze whether new and material evidence has been submitted 
since the last final rating decision.  As the Board must 
determine whether new and material evidence has been 
submitted irrespective of the RO's May 1999 finding, Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), the RO should 
address the issue on remand as a claim to reopen.  

After the veteran's first period of service, his service 
medical records were requested.  Very little was received.  
The RO also requested the records for hospitalization that 
the veteran then reported as having occurred in France, 
Germany, and England.  No records of such hospitalizations 
was received.  However, the veteran had subsequent military 
service, and it does not appear that his subsequent service 
medical records have ever been requested.  They may contain 
information relevant to the veteran's claim and should be 
requested.  

The issue of entitlement to service connection for tinnitus 
(for ringing in the ears) is an initial claim.  However, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because the RO found the claim for tinnitus not well grounded 
and because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 
2096, 2096-98 (2000).  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  Therefore, for these reasons, a 
remand for this issue is required.  

Additionally, the claim for an increase in the evaluation for 
PTSD is also considered an appeal for higher evaluation on 
the initial grant of service connection.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  The RO should 
consider whether staged ratings are appropriate.  

Finally, the veteran testified at the December 2000 
videoconference hearing before the undersigned, that Dr. 
Robinson, of Boaz, Alabama, prescribed Elavil for his 
sleeping problems caused by his PTSD.  These records are not 
associated with the claims file, but the veteran indicated 
that he first became Dr. Robinson's patient in July 1994.  
These records should be requested.  He also indicated that he 
was not in receipt of counseling for his PTSD, but that he 
did receive Elavil from VA.  VA has constructive notice of VA 
medical records, and those records, as a matter of law, are 
before the Secretary and the Board.  See Dunn v. West, 11 
Vet. App. 462 (1998); see also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

Based on the foregoing, this case is REMANDED for the 
following:

1.  Request service medical records for 
the veteran's period of service from May 
1946 to December 1951, and request any 
other service medical, clinical, or 
hospital records that may be available 
from his period of service from October 
1940 to August 1945.  

2.  Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment for all who have treated him 
for his right ear injury and PTSD since 
his separation from service.  After 
obtaining an appropriate release from the 
veteran for each provider, request the 
complete clinical records of all such 
treatment, to include Dr. Robinson.  If 
requests for any records are not 
successful, advise the veteran and his 
representative that VA was unable to 
obtain the identified records; explain 
efforts undertaken by VA to obtain the 
records; and afford the veteran the 
opportunity to submit any outstanding 
private records himself. 

3.  The veteran should be afforded ear, 
nose, and throat (ENT) and audiology 
examinations.  All indicated studies 
should be performed.  The ENT examiner 
should give an opinion as to whether it 
is at least as likely as not that the 
veteran has an ear disability, to include 
hearing loss, as a result of an inservice 
injury.  Also an opinion should be given 
as to whether it is at least as likely as 
not that the veteran has tinnitus as a 
result of an inservice injury.  A 
rationale for all opinions should be 
given.  

4.  If additional VA or private medical 
evidence related to the veteran's PTSD is 
obtained, schedule the veteran for VA 
examination for purposes of assessing the 
current severity of his service-connected 
PTSD.  All indicated studies, deemed 
necessary by the examiner, should be 
performed.  The veteran's claims files 
and a copy of this remand are to be made 
available to the examining physician for 
review in connection with the 
examination, and the examiner is asked to 
indicate on the examination report that 
he or she has reviewed the claims file.  
The examiner is asked to assign a global 
assessment of functioning (GAF) score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders(DSM-IV) and 
explain what the assigned score 
represents.  A complete rationale for any 
opinion expressed must be provided.

5.  Review the claims file and ensure 
that the foregoing development and all 
notification and development action 
required by the VCAA are completed.  

6.  The veteran's aforementioned right 
ear claim should be evaluated on a new 
and material evidence basis, specifically 
under the provisions of 
38 C.F.R. § 3.156. All evidence, 
including any additional evidence 
submitted by the veteran, must be 
considered.  

7.  Evaluate the issue of the propriety 
of the initial rating for PTSD.  Consider 
the holding in Fenderson v. West, 12 Vet. 
App. 119 (1999), and whether staged 
ratings are in order.

8.  Readjudicate the veteran's claims.  
If they remain denied, furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case and give them an opportunity to 
respond.

The case should then be returned to the Board for further 
appellate consideration.  The veteran need take no action 
until he is notified.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


